DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 5/24/2022. Claims 1,4-13 and 20-23 are pending in the application. Claims 10-13 and 16-20 are withdrawn from consideration. Claim 1 was amended and claim 24 was canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2022 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rey et al. (US2004/0156980 A1) as evidenced by document XP-002761156 and Boot et al. (WO9426882A1), both cited by the applicant in an IDS, in view of Edens et al. (WO2005/117595 Al), cited by the applicant.
Regarding claims 1, 3, 21 and 22, Rey discloses a method of flavor generation comprising contacting an edible peptide containing material [0023] with enzymes secreted in situ in   Saccharomyces   cerevisiae cell culture to form a hydrolyzed preparation [0026]. Saccharomyces cerevisiae is known to express an enzyme having a Sequence ID that 100% matches the claimed sequence (document XP-002761156), identified in the reference document as a dipeptidase or tripeptidase, and disclosed as the prolidase in the method of the invention (specification page 10 line 20).  
Rey discloses that the Saccharomyces cerevisiae is contacted with substrate in aqueous dispersion [0028], at a temperature in the range of 20-50deg. C preferably 30-35 deg.C, and at a pH of about 5 to 8, preferably about 7; which fall within the claimed range, to prepare a hydrolyzed preparation that is added to pizza dough [0045] [0046] [0075] [0079], and heated. A flavor is generated on heating. Rey does not specifically disclose the strain identity of Saccharomyces cerevisiae used in the method of the invention.  It was however known at the time of the Rey application that Saccharomyces cerevisiae expressing a prolidase allows faster flavor development, reduces bitterness, and reduces proofing time in baking (for example, see Boot et al. Example 7).  One of ordinary skill in the art would have therefore have logically selected a strain of Saccharomyces cerevisiae with prolidase activity, in Rey, to improve process efficiency in making a baking a baked product with improved flavor properties.
Rey does not disclose including a proline -specific endoprotease in flavor development. 
Edens  however discloses a method of flavor generation comprising contacting an edible peptide containing material (dough containing gluten, page 7 lines 10-12) with suitable proline-specific endoproteases, which yield either an amino terminal proline residue or a carboxy terminal proline residue, in combination with an exoprotease (page 2 lines 9-11) followed by forming a dough that comprises a reducing sugar and baking (heat treatment) to produce a heat treated food product with significantly improved flavor without affecting the structure of baked products.  The exoprotease has a high preference for proline residues in peptides as compared to other amino acids (page 5 lines 27-29), and therefore is a prolidase.  The proline specific endoproteases are preferably   obtained   from   Aspergillus niger (page 5 lines 1-11) as such enzymes are very active under the pH conditions in dough (about 5.5)   and are capable of cleaving gluten protein without destroying the gluten structure.  As both Rey and Edens are directed to improving the flavor of baked products prepared from materials comprising flour having gluten, it would have been obvious to one of ordinary skill in the art to consider including a proline specific endoprotease to cleave gluten protein without destroying gluten structure, in combination with a prolidase in Rey, with a reasonable expectation of success.  Motivation is available from Edens, disclosing that dipeptidyl-peptidases and tripeptidyl-peptidases, EC 3.4.14 are prolidase enzymes applicable to the method of the invention (page 5 line 20).  The enzyme in Rey as discussed above is expressed in Saccharomyces cerevisiae, and is a dipeptidase or tripeptidase. One would therefore combine enzymes as disclosed in Edens in modified Rey, with a reasonable expectation of success.
Regarding claim 3, prolidase is released by Saccharomyces cerevisiae in a contacting step as above.  Obtaining a preparation by cell lysis or comprised within a yeast preparation and secreted in situ are equivalent/alternative methods in the disclosure. Therefore, no patentable distinction is discerned. 
  	Regarding claim 5, Rey discloses rhamnose as the reducing sugar to obtain desired flavors with peptide substrates (Example 1).
	Regarding claim 6, Rey discloses a method wherein the hydrolyzed preparation is incorporated into the food preparation in an amount in the claimed range (1g hydrolyzed preparation in 50g of dough corresponding to 0.02 parts per part of the food preparation) [0071].
Regarding claim 7, Rey discloses pizza as the heat-treated food product.
Regarding claim 8, Rey discloses dipeptides, tripeptides [0023] comprising amino acids from the group consisting of arginine, citrulline, glutamine, ornithine and proline. Such dipeptides/tripeptides are known to be inherently present in the claimed food sources. 
Regarding claim 9, Rey discloses a temperature of contact for the enzyme with the substrate as aqueous dispersion in the range of 20-50deg. C, preferably 30-35 deg. C [0028] and Edens discloses a temperature in the range of 0-45deg C typically 20deg-37deg. C (page 32 line 13), which overlaps or encompasses the claimed range.
Regarding claim 23, Edens discloses combining an exopeptidase with high preference for proline residue with a prolyl endopeptidase from Aspergillus niger to improve the flavor of baked products.
Claims 1, 3-9 and 21-23 are therefore prima facie obvious in view of the art.
Response to Arguments
 	Applicant’s arguments have been considered, but are not persuasive.
As detailed  in the office action, the rejection is based on a combination of references. Specifically, Rey discloses that the Saccharomyces cerevisiae is contacted with substrate in aqueous dispersion under conditions as claimed , to prepare a hydrolyzed preparation that is added to pizza dough, which comprises an edible peptide containing material, namely flour containing peptides of gluten proteins and heated. A flavor is generated on heating.
Rey does not specifically disclose the strain identity of Saccharomyces cerevisiae used in the method of the invention. It was however known at the time of the Rey application from Boot that Saccharomyces cerevisiae expressing a prolidase allows faster flavor development, reduces bitterness, and reduces proofing time in baking. One of ordinary skill in the art would have therefore have logically selected a strain of Saccharomyces cerevisiae with prolidase activity, in Rey, to improve process efficiency in making a baked product with improved flavor properties. 
Saccharomyces cerevisiae is known to express an enzyme having a Sequence ID that 100% matches the claimed sequence (document XP-002761156), identified in the reference document as a dipeptidase or tripeptidase, and disclosed as the prolidase in the method of the current invention (specification page 10 line 20).
Modified Rey does not include a proline -specific endoprotease.   Edens however discloses a method of flavor generation comprising contacting an edible peptide containing material which is dough comprising gluten proteins/peptides, with suitable proline-specific endoproteases, in combination with an exoprotease  (prolidase) to produce a heat treated food product with significantly improved flavor, and with the combined enzyme treatment, the gluten structure is not destroyed. Edens discloses the exoproteases suitable in the method of the invention as peptidases and tripeptidyl-peptidases, EC 3.4.14. This enzyme is expressed in Saccharomyces cerevisiae, as discussed above. 
As both Rey and Edens are directed to improving the flavor of baked products prepared from materials comprising flour having gluten, it would have been obvious to one of ordinary skill in the art to consider including a proline specific endoprotease in combination with a prolidase in modified Rey, with a reasonable expectation of successfully producing a product with improved properties. As instantly claimed, (claim 23)  the proline specific endoprotease is expressed in Aspergillus niger. An improvement in flavor properties of gluten containing food products with the use of a prolidase from Saccharomyces cerevisiae and a prolyl endopeptidase from Aspergillus niger is disclosed in Edens. 
 	For the above reasons, the argued synergistic results in flavor development in combining Saccharomyces cell lysate derived prolidase and proline specific endopeptidase from Aspergillus niger, are not unexpected.
For these reasons, applicant's arguments are not persuasive.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793